MEMORANDUM2
Willard Jenkins, Sr. appeals pro se the district court’s entry of judgment for the Secretary of the Department of Interior (“Secretary”) following a bench trial in his employment discrimination action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, and the Age Discrimination in Employment Act, 29 U.S.C. § 623 (“ADEA”).3 We have jurisdiction *817pursuant to 28 U.S.C. § 1291, and we affirm.
We review for clear error a judge’s findings of fact in a bench trial. See FDIC v. Craft, 157 F.3d 697, 701 (9th Cir.1998). Because Jenkins failed to rebut the Secretary’s evidence of a legitimate, nondiscriminatory reason for its hiring decision, the district court properly found in favor of the Secretary on the disparate treatment and age discrimination claims. See Pejic v. Hughes Helicopters, Inc., 840 F.2d 667, 672-74 (9th Cir.1988). Because Jenkins failed to present evidence of a policy or pattern of discriminatory hiring, the district court did not err by rendering judgment in favor of the Secretary on the disparate impact claims. See Wards Cove Packing Co. v. Atonio, 490 U.S. 642, 650, 109 S.Ct. 2115, 104 L.Ed.2d 733 (1989).
Jenkins’ remaining contentions lack merit. We have not considered issues raised for the first time in Jenkins’ reply brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990). We grant Jenkins’ motion to include additional excerpts of record; we have considered the excerpts in concluding this appeal.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. By order of February 16, 2000, this court dismissed the previously consolidated appeal number 99-16724 for failure to pay the docket fees. We have not considered any issues raised in the parties’ briefs that address the jury verdict at issue in that appeal.